Citation Nr: 1424071	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  07-15 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable disability rating for service-connected sinusitis.

2.  Entitlement to service connection for a lower back disorder, referred to as lumbosacral strain.

3.  Entitlement to service connection for chronic rhinitis, to include as secondary to service-connected sinusitis. 

4.  Entitlement to service connection for trigeminal neuralgia, to include as secondary to service-connected sinusitis. 

5.  Entitlement to service connection for a disability manifested by a sclerotic left mastoid tip, to include as secondary to service-connected sinusitis. 

6.  Entitlement to service connection for an ear disorder, claimed as otitis, to include as secondary to service-connected sinusitis. 

7.  Entitlement to service connection for a respiratory disorder, claimed as asthma, to include as secondary to service-connected sinusitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2005 and October 2006 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

By way of background, in an August 2002 rating decision, the RO granted service connection for sinusitis and assigned an initial noncompensable evaluation.  The Veteran filed a timely notice of disagreement and the RO issued a Statement of the Case (SOC) in January 2004 confirming and continuing the noncompensable rating.  The Veteran did not file a Substantive Appeal following the SOC.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the August 2002 rating decision became final.  38 U.S.C.A. § 7105 (West 2002 and Supp. 2013); 38 C.F.R. § 20.1103 (2013).

In May 2012, the Board reopened the Veteran's claim of entitlement to service connection for a lower back disorder, and remanded the underlying claim on the merits, along with the remaining issues on appeal for additional development.  In March 2013 the Board denied service connection for a lower back disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Court granted the parties' joint motion for remand (JMR) in a December 2013 order, partially vacating the Board's decision and remanding the matter to the Board for further action.

In May 2012 and March 2013, the Board remanded the claims of entitlement to a higher rating for sinusitis and service connection for chronic rhinitis, trigeminal neuralgia, a disability manifested by a sclerotic left mastoid tip, an ear disorder, and a respiratory disorder for additional development.  The case now returns for further appellate review.

In addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  Thus, any future consideration of this appellant's case should take into account the existence of this electronic record.

The issues of entitlement to service connection for lower back disorder, trigeminal neuralgia, an ear disorder, and a respiratory disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's sinusitis produced three to six non-incapacitating episodes per year characterized by headaches and pain.

2.  The preponderance of the evidence shows that the Veteran's chronic rhinitis was not present in service or until many years thereafter and is not related to service or to an incident of service origin, including his service-connected sinusitis.

3.  The preponderance of the evidence shows that the Veteran's sclerotic left mastoid tip was not present in service or until many years thereafter and is not related to service or to an incident of service origin, including his service-connected sinusitis.


CONCLUSIONS OF LAW

1.  Effective January 24, 2005, the criteria for a rating of 10 percent for sinusitis, but no more, are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.97, Diagnostic Code 6512 (2013).

2.  The criteria for service connection for chronic rhinitis are not met.  38 U.S.C.A. §§ 1131, 1154(a), 5107 (West 2002); 38 C.F.R §§ 3.102, 3.303, 3.310 (2013).

3.  The criteria for service connection for a disability manifested by a sclerotic left mastoid tip are not met.  38 U.S.C.A. §§ 1131, 1154(a), 5107 (West 2002); 38 C.F.R §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA must provide claimants with notice and assistance in substantiating claims for benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The notice requirements apply to all five elements of a service connection claim, including veteran status, existence of a disability, a connection between the appellant's service and the disability, degree of disability, and effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has satisfied its duty to notify with respect to the claims decided herein.  Specifically, a July 2006 letter, sent prior to the decision on appeal, advised the Veteran of the evidence and information necessary to substantiate his service connection claims and to establish a disability rating and an effective date.  The same letter advised the appellant of his and VA's respective responsibilities in obtaining the evidence and information.  

Relevant to the duty to assist, the Veteran's lay evidence, service treatment records (STRs), and identified post-service treatment records from VA and private providers have been obtained.  Pursuant to the March 2013 Board remand, outstanding and current VA treatment records and VA examination reports have been associated with the claims file.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.

The Veteran was afforded an appropriate VA examination.  The Board finds that the June 2012 VA examination is adequate in order to evaluate any chronic rhinitis or disability manifested by a sclerotic left mastoid tip, as they include clinical evaluations of the Veteran and review of the claims file.  The Board finds that the AOJ substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (where there is substantial compliance with the Board's remand instructions a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998)).

The Board finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Increased rating claim

The Veteran's sinusitis is currently rated noncompensably disabling under Diagnostic Code (DC) 6512.  The Veteran seeks a higher rating.  As discussed in the Introduction, the August 2002 rating decision became final and the appeal before the Board begins with the claim filed January 24, 2005.

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate DCs identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

Diagnostic Codes 6510 (pansinusitis), 6511 (ethmoid sinusitis), 6512 (frontal sinusitis), 6513 (maxillary sinusitis), and 6514 (sphenoid sinusitis) are to be rated under the General Rating Formula for sinusitis.  The General Rating Formula for sinusitis provides a noncompensable (0 percent) rating for sinusitis that is detected by X-ray only.  A 10 percent rating is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A Note to the General Rating Formula for sinusitis provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97.

After a review of the medical and lay evidence, the Board finds that the criteria for a higher rating of 10 percent are met for the entire appeal period.  The competent and credible lay evidence showed that the Veteran's sinusitis has produced chronic non-incapacitating episodes characterized by headaches and pain.  While the medical and lay evidence does not establish precisely how many episodes per year occurred, the Board finds that, resolving doubt in favor of the Veteran, his lay statements are sufficient to show that he experienced these symptoms at least three times per year.

Conversely, the Board finds that during this period the symptoms do not more nearly approximate ratings of 30 or 50 percent.  Paranasal CT scans dated in March 2005 and February 2006 showed no evidence of sinus disease and VA examination reports dated in February 2006 and June 2012 found no sinusitis symptoms or current sinus disease.  There is neither medical nor lay evidence of three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; radical surgery with chronic osteomyelitis; or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  

Based on the foregoing, the Board finds that for the entire appeal period, the Veteran's sinusitis symptoms produced a disability level most nearly approximated by a 10 percent disability rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Other considerations

The Board finds that the Veteran's symptoms have been stable throughout the appeal and therefore staged ratings are not appropriate.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's sinusitis is characterized by three to six non-incapacitating episodes per year characterized by headaches and pain.  These manifestations are contemplated in the applicable rating criteria.  The Board has carefully compared the level of severity and symptomatology of the Veteran's sinusitis with the criteria found in the rating schedule.  In sum, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his descriptions of sinusitis symptoms are consistent with the degree of disability addressed by such evaluation.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.

The Court has held that entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran is already in receipt of a TDIU, effective December 4, 2009, for his service-connected PTSD.  There is no medical or lay evidence that his sinusitis rendered him unemployable prior to that date; nor does the Veteran so contend.  Thus, the issue of TDIU need not be further addressed by the Board.

III.  Service connection claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.304.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau; Layno.

When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.

STRs are silent as to complaint, symptoms, diagnosis, or treatment of chronic rhinitis or a disability manifested by a sclerotic left mastoid tip.  Post-service treatment records show initial diagnoses of sclerotic left mastoid tip and chronic rhinitis in November 2003 and March 2005, respectively.  The Veteran contends that these disabilities are secondary to his service-connected sinusitis.

Although neither chronic rhinitis nor a disability manifested by a sclerotic left mastoid tip was shown in service, disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, service connection may be established on a secondary basis for disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).

Here, there is no medical evidence supporting a finding that the Veteran's current chronic rhinitis or sclerotic left mastoid tip is related to service or to his service-connected sinusitis.  The June 2012 VA examiner opined that it is less likely than not that the chronic rhinitis or sclerotic left mastoid tip are caused by or a result of the Veteran's service.  The examiner provided clear conclusions with supporting data and reasoned medical explanations connecting the two.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Board therefore finds this opinion probative.

The only evidence in support of a nexus between the chronic rhinitis or sclerotic left mastoid tip and the Veteran's service or service-connected sinusitis is the Veteran's own lay assertion.  Lay evidence may be competent to establish medical etiology or nexus.  Davidson; Jandreau.  Although lay persons are competent to provide opinions on some medical issues, as to the specific issues in this case, causation and aggravation of chronic rhinitis and sclerotic left mastoid tip fall outside the realm of common knowledge of a lay person.  Kahana, 24 Vet. App. at 435; Jandreau, 492 F.3d at 1377 n.4.  While the Veteran is competent to describe his symptoms, the Board accords his statements regarding the etiology of his chronic rhinitis and sclerotic left mastoid tip no probative value, as he is not competent to opine on such complex medical matters.  The Board accords greater probative weight to the VA examiner's opinion, which is that no such causal relationship exists.  

As there is no competent and probative evidence in favor of the service connection claims for chronic rhinitis and sclerotic left mastoid tip, the preponderance of the evidence is against the claim under the applicable theories of service connection, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert. 


ORDER

Subject to the criteria applicable to the payment of monetary benefits, a 10 percent disability rating, but no higher, is granted effective January 24, 2005, for sinusitis.

Service connection for chronic rhinitis is denied.

Service connection for a disability manifested by a sclerotic left mastoid tip is denied.


REMAND

With respect to the claim of entitlement to service connection for a lower back disorder, following the Board's March 2013 denial the Court remanded this matter to the Board in December 2013.  The Court found, as expressed in the JMR, that the July 2012 VA examination report was inadequate because "the July 2012 VA examiner erred when he failed to indicate consideration of the [Veteran's] lay statements and appeared to rely only on the lack of evidence of lumbar conditions during service."  Specifically, the examiner addressed neither a May 2006 Statement in Support of Claim in which the Veteran contended that his condition was caused by a fall in training nor an April 2009 representation on a VA Form 9 that he incurred a lumbosacral sprain while in active service.  Thus, the Board finds a remand is necessary in order to provide an adequate low back examination to the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board remanded the claims of entitlement to service connection for trigeminal neuralgia, an ear disorder, and a respiratory disorder for additional development in both the May 2012 and March 2013 decisions.  The Board finds that the resulting development is not in substantial compliance with its remand directives and another remand is required under Stegall, 11 Vet. App. 268.

Specifically, in its May 2012 remand, the Board directed that the Veteran be provided with a VA examination to address the potential relationship between any current respiratory condition and service.  The examiner was informed the Veteran reported experiencing shortness of breath, coughing, and asthma-like symptoms during service, as reflected by March and May 1979 service treatment records.  The Veteran's symptoms were assessed as attributable to a viral syndrome and an upper respiratory infection.  The Veteran's post-service treatment records reflect that he was assessed with asthma in 2004 and his VA treatment records have listed chronic bronchitis as an active problem since October 2006.  However, upon physical examination, the June 2012 examiner only provided a diagnosis of asthma, and did not comment on the diagnosis of chronic bronchitis.  By limiting his inquiry and opinions to asthma, the necessary information to decide the Veteran's appeal was not obtained, and the matter was remanded again in March 2013 for an addendum opinion addressing chronic bronchitis.  The resulting addendum opinion from the same examiner, provided in April 2013, is essentially a duplicate of the June 2012 examination report and adds only: "Medical opinions have not changed."  The Board finds another opinion is necessary to address the Veteran's diagnosis of chronic bronchitis.

With regard to the Veteran's claimed ear disorder, the Veteran's STRs reflect that he was assessed with severe otitis media during service, as reflected by an April 1980 STR.  Further, during the instant appeal period, the Veteran was treated for a fungal infection of the ears, as reflected by a February 2006 VA treatment record.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  Thus, the evidence of record reflects both in-service and current treatment for ear disorders.  Accordingly, in May 2012 the Board remanded the claim for a VA examination addressing the etiology of his claimed ear disorder, including whether it is secondary to or aggravated by his service-connected sinusitis.  The resulting June 2012 VA examination report provides a negative nexus opinion for direct service connection but does not addressing whether the 2006 fungal infection of the ears was caused or aggravated by his service-connected sinusitis.  Thus, an addendum opinion is necessary to address this theory of entitlement.

Finally, in both the May 2012 and March 2013 decisions, the Board directed that a VA otolaryngological examination also address the etiology of his trigeminal neuralgia, to include whether it is secondary to or aggravated by his service-connected sinusitis.  However, no such opinion has been provided.

Accordingly, the case is REMANDED for the following actions:

1.  After conducting any appropriate development, return the claims file to the VA examiner who provided the June 2012 Lumbar Spine Examination Report for an addendum opinion addressing the Veteran's lay statements with respect to the onset of his low back pain.  

Please state whether any currently-diagnosed lower back disorder is at least as likely as not (i.e. 50 percent probability or greater) related to service, specifically discussing the May 2006 Statement in Support of Claim in which the Veteran contended that his condition was caused by a fall in training and the April 2009 representation on a VA Form 9 that he incurred a lumbosacral sprain while in active service.  

If the June 2012 Lumbar Spine examiner is not available, obtain a medical opinion from an appropriate physician with respect to the above request.  

2.  Return the claims file to the VA examiner who provided the June 2012 Ear, Nose and Throat Examination Report for an addendum opinion addressing the etiology of the Veteran's claimed ear disorder and trigeminal neuralgia.

After reviewing the record, the examiner should identify all ear disabilities found to be present since January 2005, addressing the 2006 VA treatment record diagnosing fungal infection of the ears, and for each ear diagnosis, including the 2006 fungal infection, state whether it is at least as likely as not that the diagnosis:

a.  is related to or had its onset in service, including in-service treatment for severe otitis media.

b.  was caused or aggravated, at least in part, by his service-connected sinusitis.

As to trigeminal neuralgia, the examiner should state whether it is at least as likely as not that it:

	c.  is related to or had its onset in service;  

d.  was caused or aggravated, at least in part, by the service-connected sinusitis.

The evaluator should provide a complete rationale for any opinion expressed.  If it is determined that a medically-sound opinion cannot be reached without resorting to speculation, the evaluator should provide an explanation as to why that is so.

If the June 2012 Ear, Nose and Throat examiner is not available, obtain a medical opinion from another appropriate person, and if it is necessary to examine the Veteran to obtain the requested opinions, that should be arranged.  

3.  Provide the claims file to an appropriate VA evaluator for an addendum opinion addressing the Veteran's diagnosis of chronic bronchitis.  To the extent possible, the Board requests that the evaluator be distinct from the VA examiner who provided the June 2012 and April 2013 Respiratory Conditions examination reports.  If it is deemed necessary to reexamine the Veteran in order to obtain the requested opinion, such examination should be provided.

The evaluator should review the Veteran's claims file, to include his in-service complaints of coughing, shortness of breath, and asthma-like symptoms, and post-service diagnoses of asthma and chronic bronchitis.  The evaluator is then asked to opine whether it is at least as likely as not (i.e. 50 percent probability or greater) that the chronic bronchitis

	a)  is related to or had its onset in service.  

b)  was caused or aggravated, at least in part, by his service-connected sinusitis.

The evaluator should provide a complete rationale for any opinion expressed.  If it is determined that a medically-sound opinion cannot be reached without resorting to speculation, the evaluator should provide an explanation as to why that is so.

4.  Then, readjudicate the Veteran's claims.  If any action remains adverse to the Veteran, provide him and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


